Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant' s amendment filed on June 29 was received.  Claims 1 and 6 were amended.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on May 04, 2022. 

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Applicant provided prior art Otani Yoshihisa (JP 2000064014A) (hereinafter Otani), on claims 1-5 and 10-20 are withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found in Fig. 2 and paragraphs [0015] -- [0017] of the specification.  

Rejoinder
Claims 1-5 and 10-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 30, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Reasons for Allowance
Claims 1-20 are allowed.  The closest prior arts of record, Otani Yoshihisa does not teach nor suggest the heat-resistant felt layer is in direct contact with a surface of the roll body as stated in the claim. Please also see Applicant remarks submitted on June 29, 2022.

x reference cited in Common Citation Document:
x JP 2000064014A: Otani Yoshihisa does not teach nor suggest the heat-resistant felt layer is in direct contact with a surface of the roll body as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717